Exhibit 10.8

 

COMMERCIAL GUARANTY

 

Principal

 

Loan Date

 

Maturity

 

Loan No.

 

Call/Coll

 

Account

 

Officer

 

Initials

$

10,000,000.00

 

10-23-2008

 

01-01-2011

 

1001234

 

4A/415

 

 

 

JPP

 

 

 

References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.  Any item above
containing “***” has been omitted due to text length limitations.

 

Borrower:

Advanced Life Sciences, Inc.
1440 Davey Road
Woodridge, IL 60517

Lender:

THE LEADERS BANK
2001 YORK ROAD, SUITE 150
OAK BROOK, IL 60523

 

 

 

 

Guarantor:

Advanced Life Sciences Holdings, Inc.
1440 Davey Road
Woodridge, IL 60517

 

 

 

CONTINUING GUARANTEE OF PAYMENT AND PERFORMANCE.  For good and valuable
consideration, Guarantor absolutely and unconditionally guarantees full and
punctual payment and satisfaction of the Indebtedness of Borrower to Lender, and
the performance and discharge of all Borrower’s obligations under the Note and
the Related Documents.  This Guaranty is being entered into in connection with
that certain Amended and Restated Business Loan Agreement, dated as of even date
herewith, by and between the Lender and the Borrower, whereby the Lender has
agreed to provide a loan of Ten Million Dollars and 00/100 ($10,000,000.00) to
Borrower (“Loan Agreement”).  The Guarantor acknowledges and agrees that the
Lender would not have entered into the Loan Agreement but for the Guarantor’s
agreement to enter into this Guaranty.  This is a guaranty of payment and
performance and not of collection, so Lender can enforce this Guaranty against
Guarantor even when Lender has not exhausted Lender’s remedies against anyone
else obligated to pay the Indebtedness or against any collateral securing the
Indebtedness, this Guaranty or any other guaranty of the Indebtedness. 
Guarantor will make any payments to Lender or its order, on demand, in legal
tender of the United States of America, in same-day funds, without set-off or
deduction or counterclaim, and will otherwise perform Borrower’s obligations
under the Note and Related Documents.  Under this Guaranty, Guarantor’s
liability is unlimited and Guarantor’s obligations are continuing.

 

INDEBTEDNESS.  The word “Indebtedness” as used in this Guaranty means all of the
principal amount outstanding from time to time and at any one or more times,
accrued unpaid interest thereon and all collection costs and legal expenses
related thereto permitted by law, attorneys’ fees, arising from any and all
debts, liabilities and obligations of every nature or form, now existing or
hereafter arising or acquired, that Borrower individually or collectively or
interchangeably with others, owes or will owe Lender.  “Indebtedness” includes,
without limitation, loans, advances, debts, overdraft indebtedness, credit card
indebtedness, lease obligations, liabilities and obligations under any interest
rate protection agreements or foreign currency exchange agreements or commodity
price protection agreements, other obligations, and liabilities of Borrower, and
any present or future judgments against Borrower, future advances, loans or
transactions that renew, extend, modify, refinance, consolidate or substitute
these debts, liabilities and obligations whether:  (1) voluntarily or
involuntarily incurred; (2) due or to become due by their terms or acceleration;
(3) absolute or contingent; (4) liquidated or unliquidated; (5) determined or
undetermined; (6) direct or indirect; (7) primary or secondary in nature or
arising from a guaranty or surety; (8) secured or unsecured; (9) joint or
several or joint and several; (10) evidenced by a negotiable or non-negotiable
instrument or writing; (11) originated by Lender or another or others; (12)
barred or unenforceable against Borrower for any reason whatsoever; (13) for any
transactions that may be voidable for any reason (such as infancy, insanity,
ultra vires or otherwise); and (14) originated then reduced or extinguished and
then afterwards increased or reinstated.

 

If Lender presently holds one or more guaranties, or hereafter receives
additional guaranties from Guarantor, Lender’s rights under all guaranties shall
be cumulative.  This Guaranty shall not (unless specifically provided below to
the contrary) affect or invalidate any such other guaranties.  Guarantor’s
liability will be Guarantor’s aggregate liability under the terms of this
Guaranty and any such other unterminated guaranties.

 

CONTINUING GUARANTY.  THIS IS A “CONTINUING GUARANTY” UNDER WHICH GUARANTOR
AGREES TO GUARANTEE THE FULL AND PUNCTUAL PAYMENT, PERFORMANCE AND SATISFACTION
OF THE INDEBTEDNESS OF BORROWER TO LENDER, NOW EXISTING OR

 

1

--------------------------------------------------------------------------------


 

HEREAFTER ARISING OR ACQUIRED, ON AN OPEN AND CONTINUING BASIS.  ACCORDINGLY,
ANY PAYMENTS MADE ON THE INDEBTEDNESS WILL NOT DISCHARGE OR DIMINISH GUARANTOR’S
OBLIGATIONS AND LIABILITY UNDER THIS GUARANTY FOR ANY REMAINING AND SUCCEEDING
INDEBTEDNESS EVEN WHEN ALL OR PART OF THE OUTSTANDING INDEBTEDNESS MAY BE A ZERO
BALANCE FROM TIME TO TIME.

 

DURATION OF GUARANTY.  This Guaranty will take effect when received by Lender
without the necessity of any acceptance by Lender, or any notice to Guarantor or
to Borrower, and will continue in full force until all the Indebtedness incurred
or contracted before receipt by Lender of any notice of revocation shall have
been fully and finally paid and satisfied, and all of Guarantor’s other
obligations under this Guaranty shall have been performed in full.  If Guarantor
elects to revoke this Guaranty, Guarantor may only do so in writing. 
Guarantor’s written notice of revocation must be mailed to Lender, by certified
mail, at Lender’s address listed above or such other place as Lender may
designate in writing.  Written revocation of this Guaranty will apply only to
New Indebtedness created after actual receipt by Lender of Guarantor’s written
revocation.  For this purpose and without limitation, the term “New
Indebtedness” does not include the Indebtedness which at the time of notice of
revocation is contingent, unliquidated, undetermined or not due and which later
becomes absolute, liquidated, determined or due.  For this purpose and without
limitation, “New Indebtedness” does not include all or part of the Indebtedness
that is:  (1) incurred by Borrower prior to revocation; (2) incurred under a
commitment that became binding before revocation; and (3) incurred under any
renewals, extensions, substitutions, and modifications of the Indebtedness. 
This Guaranty shall bind Guarantor’s estate as to the Indebtedness created both
before and after Guarantor’s death or incapacity, regardless of Lender’s actual
notice of Guarantor’s death.  Subject to the foregoing, Guarantor’s executor or
administrator or other legal representative may terminate this Guaranty in the
same manner in which Guarantor might have terminated it and with the same
effect.  Release of any other guarantor or termination of any other guaranty of
the Indebtedness shall not affect the liability of Guarantor under this
Guaranty.  Any revocation Lender receives from any one or more Guarantors shall
not affect the liability of any remaining Guarantors under this Guaranty.  It is
anticipated that fluctuations may occur in the aggregate amount of the
Indebtedness covered by this Guaranty, and Guarantor specifically acknowledges
and agrees that reductions in the amount of the Indebtedness, even to Zero
Dollars ($0.00), shall not constitute a termination of this Guaranty.  This
Guaranty is binding upon Guarantor and Guarantor’s heirs, successors and assigns
so long as any of the Indebtedness remains unpaid and even though the
Indebtedness may from time to time be Zero Dollars ($0.00).

 

GUARANTOR’S AUTHORIZATION TO LENDER.  Guarantor authorizes Lender, either before
or after any revocation hereof, without notice or demand and without lessening
Guarantor’s liability under this Guaranty, from time to time:  (1) prior to
revocation as set forth above, to make one or more additional secured or
unsecured loans to Borrower, to lease equipment or other goods to Borrower, or
otherwise to extend additional credit to Borrower; (2) to alter, compromise,
renew, extend, accelerate, or otherwise change one or more times the time for
payment or other terms of the Indebtedness or any part of the Indebtedness,
including increases and decreases of the rate of interest on the Indebtedness
(extensions may be repeated and may be for longer than the original loan term);
(3) to take and hold security for the payment of this Guaranty or the
Indebtedness, and exchange, enforce, waive, subordinate, fail or decide not to
perfect, and release any such security, with or without the substitution of new
collateral; (4) to release, substitute, agree not to sue, or deal with anyone or
more of Borrower’s sureties, endorsers, or other guarantors on any terms or in
any manner Lender may choose; (5) to determine how, when and what application of
payments and credits shall be made on the Indebtedness; (6) to apply such
security and direct the order or manner of sale thereof, including without
limitation, any non judicial sale permitted by the terms of the controlling
security agreement or deed of trust, as Lender in its discretion may determine;
(7) to sell, transfer, assign or grant participations in all or any part of the
Indebtedness; and (8) to assign or transfer this Guaranty in whole or in part.

 

GUARANTOR’S REPRESENTATIONS AND WARRANTIES.  Guarantor represents and warrants
to Lender that (1) no representations or agreements of any kind have been made
to Guarantor which would limit or qualify in any way the terms of this Guaranty;
(2) this Guaranty is executed at Borrower’s request and not at the request of
Lender; (3) Guarantor has full power, right and authority to enter into this
Guaranty; (4) the provisions of this Guaranty do not conflict with or result in
a default under any agreement or other instrument binding upon Guarantor and do
not result in a violation of any law, regulation, court decree or order
applicable to Guarantor; (5) Guarantor has not and will not, without the prior
written consent of Lender, sell, lease, assign, encumber, hypothecate, transfer,
or otherwise dispose of all or substantially all of Guarantor’s assets, or any
interest therein; (6) upon Lender’s

 

2

--------------------------------------------------------------------------------


 

request, Guarantor will provide to Lender financial and credit information in
form acceptable to Lender, and all such financial information which currently
has been, and all future financial information which will be provided to Lender
is and will be true and correct in all material respects and fairly present
Guarantor’s financial condition as of the dates the financial information is
provided; (7) no material adverse change has occurred in Guarantor’s financial
condition since the date of the most recent financial statements provided to
Lender and no event has occurred which may materially adversely affect
Guarantor’s financial condition; (8) no litigation, claim, investigation,
administrative proceeding or similar action (including those for unpaid taxes
against Guarantor) is pending or threatened; (9) Lender has made no
representation to Guarantor as to the creditworthiness of Borrower; and
(10) Guarantor has established adequate means of obtaining from Borrower on a
continuing basis information regarding Borrower’s financial condition. 
Guarantor agrees to keep adequately informed from such means of any facts,
events, or circumstances which might in any way affect Guarantor’s risks under
this Guaranty, and Guarantor further agrees that, absent a request for
information, Lender shall have no Obligation to disclose to Guarantor any
information or documents acquired by Lender in the course of its relationship
with Borrower. Guarantor further represents, warrants and covenants to Lender
that all of the information and reports filed by the Guarantor with the United
States Securities and Exchange Commission and/or any other governmental
authority will be true and accurate and not misleading in any material respect;
and that the Guarantor will comply with all applicable securities laws and
rules.  Guarantor agrees that all of the Borrower’s representations and
warranties set forth in the Loan Agreement shall be incorporated herein as
though the Guarantor had expressly made such representations and warranties
herein.

 

GUARANTOR’S WAIVERS.  Except as prohibited by applicable law, Guarantor waives
any right to require Lender (1) to continue lending money or to extend other
credit to Borrower; (2) to make any presentment, protest, demand, or notice of
any kind, including notice of any nonpayment of the Indebtedness or of any
nonpayment related to any collateral, or notice of any action or nonaction on
the part of Borrower, Lender, any surety, endorser, or other guarantor in
connection with the Indebtedness or in connection with the creation of new or
additional loans or obligations; (3) to resort for payment or to proceed
directly or at once against any person, including Borrower or any other
guarantor; (4) to proceed directly against or exhaust any collateral held by
Lender from Borrower, any other guarantor, or any other person; (5) to give
notice of the terms, time, and place of any public or private sale of personal
property security held by Lender from Borrower or to comply with any other
applicable provisions of the Uniform Commercial Code of the State of Illinois,
as amended (“UCC”); (6) to pursue any other remedy within Lender’s power; or
(7) to commit any act or omission of any kind, or at any time, with respect to
any matter whatsoever.

 

Guarantor also waives any and all rights or defenses based on suretyship or
impairment of collateral including, but not limited to, any rights or defenses
arising by reason of (A) any “one action” or “anti-deficiency” law or any other
law which may prevent Lender from bringing any action, including a claim for
deficiency, against Guarantor, before or after Lender’s commencement or
completion of any foreclosure action, either judicially or by exercise of a
power of sale; (B) any election of remedies by Lender which destroys or
otherwise adversely affects Guarantor’s subrogation rights or Guarantor’s rights
to proceed against Borrower for reimbursement, including without limitation, any
loss of rights Guarantor may suffer by reason of any law limiting, qualifying,
or discharging the Indebtedness; (C) any disability or other defense of
Borrower, of any other guarantor, or of any other person, or by reason of the
cessation of Borrower’s liability from any cause whatsoever, other than payment
in full in legal tender, of the Indebtedness; (D) any right to claim discharge
of the Indebtedness on the basis of unjustified impairment of any collateral for
the Indebtedness; (E) any statute of limitations, if at any time any action or
suit brought by Lender against Guarantor is commenced, there is outstanding
Indebtedness which is not barred by any applicable statute of limitations; or
(F) any defenses given to guarantors at law or in equity other than actual
payment and performance of the Indebtedness.  If payment is made by Borrower,
whether voluntarily or otherwise, or by any third party, on the Indebtedness and
thereafter Lender is forced to remit the amount of that payment to Borrower’s
trustee in bankruptcy or to any similar person under any federal or state
bankruptcy law or law for the relief of debtors, the Indebtedness shall be
considered unpaid for the purpose of the enforcement of this Guaranty.

 

Guarantor further waives and agrees not to assert or claim at any time any
deductions to the amount guaranteed under this Guaranty for any claim of setoff,
counterclaim, counter demand, recoupment or similar right, whether such claim,
demand or right may be asserted by the Borrower, the Guarantor, or both.

 

GUARANTOR’S UNDERSTANDING WITH RESPECT TO WAIVERS.  Guarantor warrants and
agrees that each of the waivers set forth above is made with Guarantor’s full
knowledge of its significance and consequences

 

3

--------------------------------------------------------------------------------


 

and that, under the circumstances, the waivers are reasonable and not contrary
to public policy or law.  If any such waiver is determined to be contrary to any
applicable law or public policy, such waiver shall be effective only to the
extent permitted by law or public policy.

 

SUBORDINATION OF BORROWER’S DEBTS TO GUARANTOR.  Guarantor agrees that the
Indebtedness, whether now existing or hereafter created, shall be superior to
any claim that Guarantor may now have or hereafter acquire against Borrower,
whether or not Borrower becomes insolvent.  Guarantor hereby expressly
subordinates any claim Guarantor may have against Borrower, upon any account
whatsoever, to any claim that Lender may now or hereafter have against
Borrower.  In the event of insolvency and consequent liquidation of the assets
of Borrower, through bankruptcy, by an assignment for the benefit of creditors,
by voluntary liquidation, or otherwise, the assets of Borrower applicable to the
payment of the claims of both Lender and Guarantor shall be paid to Lender and
shall be first applied by Lender to the Indebtedness.  Guarantor does hereby
assign to Lender all claims which it may have or acquire against Borrower or
against any assignee or trustee in bankruptcy of Borrower; provided, however,
that such assignment shall be effective only for the purpose of assuring to
Lender full payment in legal tender of the Indebtedness.  If Lender so requests,
any notes or credit agreements now or hereafter evidencing any debts or
obligations of Borrower to Guarantor shall be marked with a legend that the same
are subject to this Guaranty and shall be delivered to Lender.  Guarantor
agrees, and Lender is hereby authorized, in the name of Guarantor, from time to
time to file financing statements and continuation statements and to execute
documents and to take such other actions as Lender deems necessary or
appropriate to perfect, preserve and enforce its rights under this Guaranty.

 

CONFESSION OF JUDGMENT.  Guarantor hereby irrevocably authorizes and empowers
any attorney-at-law to appear in any court of record and to confess judgment
against Guarantor for the unpaid amount of this Guaranty as evidenced by an
affidavit signed by an officer of Lender setting forth the amount then due,
attorneys’ fees plus costs of suit, and to release all errors, and waive all
rights of appeal.  If a copy of this Guaranty, verified by an affidavit, shall
have been filed in the proceeding, it will not be necessary to file the original
as a warrant of attorney. Guarantor waives the right to any stay of execution
and the benefit of all exemption laws now or hereafter in effect.  No single
exercise of the foregoing warrant and power to confess judgment will be deemed
to exhaust the power, whether or not any such exercise shall be held by any
court to be invalid, voidable, or void; but the power will continue undiminished
and may be exercised from time to time as Lender may elect until all amounts
owing on this Guaranty have been paid in full.  Guarantor hereby waives and
releases any and all claims or causes of action which Guarantor might have
against any attorney acting under the terms of authority which Guarantor has
granted herein arising out of or connected with the confession of judgment
hereunder.

 

MISCELLANEOUS PROVISIONS.  The following miscellaneous provisions are a part of
this Guaranty:

 

Amendments.  This Guaranty, together with any Related Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Guaranty.  No alteration of or amendment to this Guaranty shall be
effective unless given in writing and signed by the party or parties sought to
be charged or bound by the alteration or amendment.

 

Attorneys’ Fees; Expenses.  Guarantor agrees to pay upon demand all of Lender’s
costs and expenses, including Lender’s attorneys’ fees and Lender’s legal
expenses, incurred in connection with the enforcement of this Guaranty upon any
Event of Default.  Lender may hire or pay someone else to help enforce this
Guaranty, and Guarantor shall pay the costs and expenses of such enforcement. 
Costs and expenses include Lender’s attorneys’ fees and legal expenses whether
or not there is a lawsuit, including attorneys’ fees and legal expenses for
bankruptcy proceedings (including efforts to modify or vacate any automatic stay
or injunction), appeals, and any anticipated post-judgment collection services. 
Guarantor also shall pay all court costs and such additional fees as may be
directed by the court.

 

Caption Headings.  Caption headings in this Guaranty are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Guaranty.

 

Governing Law. This Guaranty will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Illinois without regard to its conflicts of law provisions.

 

4

--------------------------------------------------------------------------------


 

Choice of Venue.  If there is a lawsuit, Guarantor agrees upon Lender’s request
to submit to the jurisdiction of the courts of DuPage County, State of Illinois.

 

Integration.  Guarantor further agrees that (1) Guarantor has read and fully
understands the terms of this Guaranty; (2) Guarantor has had the opportunity to
be advised by Guarantor’s attorney with respect to this Guaranty; and (3) the
Guaranty fully reflects Guarantor’s intentions and parol evidence is not
required to interpret the terms of this Guaranty.  Guarantor hereby indemnifies
and holds Lender harmless from all losses, claims, damages, and costs (including
Lender’s attorneys’ fees) suffered or incurred by Lender as a result of any
breach by Guarantor of the warranties, representations and agreements of this
paragraph.

 

Interpretation.  In all cases where there is more than one Borrower or
Guarantor, then all words used in this Guaranty in the singular shall be deemed
to have been used in the plural where the context and construction so require,
and where there is more than one Borrower named in this Guaranty or when this
Guaranty is executed by more than one Guarantor, the words “Borrower” and
“Guarantor” respectively shall mean all and anyone or more of them.  The words
“Guarantor,” “Borrower,” and “Lender” include the heirs, successors, assigns,
and transferees of each of them.  If a court finds that any provision of this
Guaranty is not valid or should not be enforced, that fact by itself will not
mean that the rest of this Guaranty will not be valid or enforced; therefore, a
court will enforce the rest of the provisions of this Guaranty even if a
provision of this Guaranty may be found to be invalid or unenforceable.  If any
one or more of Borrower or Guarantor are corporations, partnerships, limited
liability companies, or similar entities, it is not necessary for Lender to
inquire into the powers of Borrower or Guarantor or of the officers, directors,
partners, managers, or other agents acting or purporting to act on their behalf,
and any indebtedness made or created in reliance upon the professed exercise of
such powers shall be guaranteed under this Guaranty.

 

Notices.  Any notice required to be given under this Guaranty shall be given in
writing, and, except for revocation notices by Guarantor, shall be effective
when actually delivered, when actually received by telefacsimile (unless
otherwise required by law), when deposited with a nationally recognized
overnight courier, or, if mailed, when deposited in the United States mail, as
first class, certified or registered mail postage prepaid, directed to the
addresses shown near the beginning of this Guaranty.  All revocation notices by
Guarantor shall be in writing and shall be effective upon delivery to Lender as
provided in the section of this Guaranty entitled “DURATION OF GUARANTY.”  Any
party may change its address for notices under this Guaranty by giving formal
written notice to the other parties, specifying that the purpose of the notice
is to change the party’s address.  For notice purposes, Guarantor agrees to keep
Lender informed at all times of Guarantor’s current address.  Unless otherwise
provided or required by law, if there is more than one Guarantor, any notice
given by Lender to any Guarantor is deemed to be notice given to all Guarantors.

 

No Waiver by Lender.  Lender shall not be deemed to have waived any rights under
this Guaranty unless such waiver is given in writing and signed by Lender.  No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right.  Any waiver by Lender of a provision
of this Guaranty shall not prejudice or constitute a waiver of Lender’s right
otherwise to demand strict compliance with that provision or any other provision
of this Guaranty.  No prior waiver by Lender, nor any course of dealing between
Lender and Guarantor, shall constitute a waiver of any of Lender’s rights or of
any of Guarantor’s obligations as to any future transactions.  Whenever the
consent of Lender is required under this Guaranty, the granting of such consent
by Lender in any instance shall not constitute continuing consent to subsequent
instances where such consent is required and in all cases such consent may be
granted or withheld in the sale discretion of Lender.

 

Successors and Assigns.  Subject to any limitations stated in this Guaranty on
transfer of Guarantor’s interest, this Guaranty shall be binding upon and inure
to the benefit of the parties, their successors and assigns.

 

Waive Jury.  Lender and Guarantor hereby waive the right to any jury trial in
any action, proceeding, or counterclaim brought by either Lender or Guarantor
against the other.

 

5

--------------------------------------------------------------------------------


 

THE FOLLOWING NOTICE IS REQUIRED BY ILLINOIS LAW: Unless Guarantor provides
Lender with evidence of the insurance coverage required by Guarantor’s agreement
with Lender, Lender may purchase Insurance at Guarantor’s expense to protect
Lender’s interests in the collateral.  This insurance may, but need not, protect
Guarantor’s interests.  The coverage that Lender purchases may not pay any claim
that Guarantor makes or any claim that is made against Guarantor in connection
with the collateral.  Guarantor may later cancel any insurance purchased by
Lender, but only after providing Lender with evidence that Guarantor has
obtained insurance as required by their agreement.  If Lender purchases
insurance for the collateral, Guarantor will be responsible for the costs of
that insurance, including interest and any other charges Lender may impose in
connection with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance.  The costs of the insurance may be
added to Guarantor’s total outstanding balance or obligation.  The costs of the
insurance may be more than the cost of insurance Guarantor may be able to obtain
on Guarantor’s own.

 

DEFINITIONS.  The following capitalized words and terms shall have the following
meanings when used in this Guaranty.  Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America.  Words and terms used in the singular shall
include the plural, and the plural shall include the singular, as the context
may require. Words and terms not otherwise defined in this Guaranty shall have
the meanings attributed to such terms in the UCC:

 

Borrower. The word “Borrower” means Advanced Life Sciences, Inc., and includes
all co-signers and co-makers signing the Note and all their successors and
assigns.

 

Guarantor. The word “Guarantor” means everyone signing this Guaranty, including
without limitation Advanced Life Sciences Holdings, Inc., and in each case, any
signer’s successors and assigns.

 

Guaranty.  The word “Guaranty” means this guaranty from Guarantor to Lender.

 

Indebtedness.  The word “Indebtedness” means Borrower’s indebtedness to Lender
as more particularly described in this Guaranty.

 

Lender. The word “Lender” means THE LEADERS BANK, its successors and assigns.

 

Note.  The word “Note” means and includes without limitation all of Borrower’s
promissory notes and/or credit agreements evidencing Borrower’s loan obligations
in favor of Lender, together with all renewals of, extensions of, modifications
of, refinancing of, consolidations of and substitutions for promissory notes or
credit agreements.

 

Related Documents. The words “Related Documents” mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Indebtedness.

 

UCC. The word “UCC” means the Uniform Commercial Code of the State of Illinois,
as amended.

 

[SIGNATURE PAGE FOLLOWS]

 

6

--------------------------------------------------------------------------------


 

EACH UNDERSIGNED GUARANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS
GUARANTY AND AGREES TO ITS TERMS.  IN ADDITION, EACH GUARANTOR UNDERSTANDS THAT
THIS GUARANTY IS EFFECTIVE UPON GUARANTOR’S EXECUTION AND DELIVERY OF THIS
GUARANTY TO LENDER AND THAT THE GUARANTY WILL CONTINUE UNTIL TERMINATED IN THE
MANNER SET FORTH IN THE SECTION TITLED “DURATION OF GUARANTY”.  NO FORMAL
ACCEPTANCE BY LENDER IS NECESSARY TO MAKE THIS GUARANTY EFFECTIVE.  THIS
GUARANTY IS DATED OCTOBER 23, 2008.

 

GUARANTOR:

 

 

 

ADVANCED LIFE SCIENCES HOLDINGS, INC.

 

 

 

By:

 

/s/ John L. Flavin

 

 

 

John L. Flavin, President and CFO

 

 

[Signature Page to Commercial Guaranty]

 

--------------------------------------------------------------------------------


 

INDIVIDUAL ACKNOWLEDGMENT

 

STATE OF ILLINOIS

)

 

)ss

COUNTY OF DUPAGE

)

 

On this day before me, the undersigned Notary Public, personally appeared John
L. Flavin, to me known to be the individual described in and who executed the
Commercial Guaranty, and acknowledged that he or she signed the Guaranty as his
or her free and voluntary act and deed, for the uses and purposes therein
mentioned.

 

Given under my hand and official seal this 23rd day of October, 2008.

 

By

/s/ Irene M. Driscoll

 

Residing atCook County

 

 

 

Notary Public in and for the State of Illinois

 

 

 

 

My commission expires May 24, 2010

 

 

[Acknowledgment to Commercial Guaranty]

 

--------------------------------------------------------------------------------